Per Curiam: :
The pleadings and the issue in this case are the same as those in Atchison, Topeka and Santa Fe Railway Company v. United States, 121 C. Cls. 467. For the reasons therein set forth, plaintiff’s motion for summary judgment, to the extent that it asks for an adjudication that the jeeps involved in this action should be classified and rated as passenger motor vehicles, is granted.
Entry of judgment is suspended pending the filing of a report by the General Accounting Office and the disposition of the issues relating to the proper amount to be paid to plaintiff for the transportation services involved.
It is so ordered.